DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 16 August 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (U.S. Pub. 2011/0084267), hereinafter referred to as Yamazaki ‘267, in view of Onogi et al. (U.S. Pub. 2008/0100762) in view of Harrap et al. (U.S. Patent 3,607,480).
Claim 2:  Yamazaki ‘267 discloses semiconductor device comprising: 
a gate electrode (203; Fig. 5C, paragraph 117);
a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205); 
a first oxide insulating film (upper portion of 208a; Fig. 5C, paragraph 157) over the oxide semiconductor film (205) and the pair of electrodes (207a and 207b); 
a second oxide insulating film (208b; Fig. 5C, paragraphs 157 and 164) over the first oxide insulating film (upper portion of 208a);
a first nitride insulating film (211 and/or 7059; Figs. 5C and 17C, paragraphs 179 and 406) over and in contact with the first second insulating film (208b);
an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the first nitride insulating film (211 and/or 7059); and
a second insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 
wherein the oxide semiconductor film (205) comprises indium, gallium, and zinc (paragraph 121),
wherein the second insulating film (7055) is in contact with the first nitride insulating film (211 and/or 7059) (Fig. 71C).

Onogi et al., however, discloses nitrogen is a suitable material for the second insulating film (58; Fig. 4, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Onogi et al. to have made the second insulating film a second nitride insulating film because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein). 
Yamazaki ‘267 discloses a list of material that layer 208b can be, including, silicon nitride oxide or the like (paragraph 164) and a list of material that layer 208a can be, including, silicon oxide, silicon nitride oxide or the like (paragraph 158).  Since both layers 208a and 208b can be silicon nitride oxide or the like, and silicon oxide is listed for layer 208a, silicon oxide is “the like” for layer 208b.  Yamazaki ‘267 would disclose the second oxide insulating film (208b) is an oxide insulating film (silicon oxide).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the second oxide insulating film is an oxide insulating film which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min.
Harrap et al., however, discloses an insulating layer (SiO2; Fig. 7) having an etching rate with hydrofluoric acid (HF; Fig. 7) of 0.5wt% at 25 °C (24.5°C; Fig. 7) is lower than or equal to 10 nm/mm (less than 100 Å/min; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the 
As evidenced by Harrap et al., a material at a higher temperature has a higher etching rate than at a lower temperature, Yamazaki ‘267 would therefore disclose the etch rate of the second oxide insulating film (at a lower temperature) is lower than an etching rate of the first oxide insulating film (at a higher temperature).
Claim 3:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the second oxide insulating film (208b) is a dense oxide insulating film (paragraph 159 and 164).
Claim 4:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the second oxide insulating film (208b) is not in contact with the oxide semiconductor film (205) (Fig. 5C).
Claim 5:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according of claim 2 and Yamazaki ‘267 further discloses a thickness of the second oxide insulating film (208b) is at least 1 nm (paragraph 164).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose a thickness of the second oxide insulating film is greater than or equal to 5 nm and less than or equal to 150 nm.
prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 6:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according of claim 2 and Yamazaki ‘267 further discloses the second oxide insulating film (208b) is a silicon oxide film or a silicon oxynitride film (paragraphs 158 and 164).
Claim 10:  Yamazaki '267 discloses a semiconductor device comprising:
a gate electrode (203; Fig. 5C, paragraph 117);
a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205);
a first insulating film (lower layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the oxide semiconductor film (205), the first insulating film (208a) comprising oxygen and silicon (paragraph 158);

a third insulating film (208b; Fig. 5C, paragraph 157) over and in contact with the second insulating film (upper layer of 208a), the third insulating film (208b) comprising oxygen and silicon (paragraph 164); and
a fourth insulating film (211 and/or 7059; Figs. 5C and 17C, paragraphs 179 and 406) over and in contact with the third insulating film (208b), the fourth insulating film (211 and/or 7059) comprising nitrogen and silicon (paragraph 179);
an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the fourth insulating film (211 and/or 7059); and
a fifth insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 
wherein the oxide semiconductor film (205) comprises indium, gallium, and zinc (paragraph 121),
wherein the fifth insulating film (7055) is in contact with the fourth insulating film (211 and/or 7059) (Fig. 17C).
Yamazaki ‘267 appears not to explicitly disclose the fifth insulating film comprising nitrogen and silicon.
Onogi et al., however, discloses nitrogen and silicon are suitable materials for the fifth insulating film (58; Fig. 4, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Onogi et al. to have made the 
Yamazaki ‘267 discloses a list of material that layer 208b can be, including, silicon nitride oxide or the like (paragraph 164) and a list of material that layer 208a can be, including, silicon oxide, silicon nitride oxide or the like (paragraph 158).  Since both layers 208a and 208b can be silicon nitride oxide or the like, and silicon oxide is listed for layer 208a, silicon oxide is “the like” for layer 208b.  Yamazaki ‘267 would disclose the third insulating film (208b) is an oxide insulating film (silicon oxide).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the third insulating film is an oxide insulating film which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min.
Harrap et al., however, discloses an insulating layer (SiO2; Fig. 7) having an etching rate with hydrofluoric acid (HF; Fig. 7) of 0.5wt% at 25 °C (24.5°C; Fig. 7) is lower than or equal to 10 nm/mm (less than 100 Å/min; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the disclosure of Harrap et al. to have made the third insulating film have an etch rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min in order to control the rate in which the third insulating layer is etched as to not over-etch the third insulating layer. 
As evidenced by Harrap et al., a material at a higher temperature has a higher etching rate than at a lower temperature, Yamazaki ‘267 would therefore disclose the 
Claim 11:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses the third insulating film (208b) is a dense oxide insulating film (paragraph 159 and 164).
Claim 12:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses a thickness of the third insulating film (208b) is at least 1 nm (paragraph 164).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose a thickness of the first oxide insulating film is greater than or equal to 5 nm and less than or equal to 150 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. to have made a thickness of the third insulating film is greater than or equal to 5 nm and less than or equal to 150 nm because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 13:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according of claim 10 and Yamazaki ‘267 further discloses the third insulating film (208b) is a silicon oxide film or a silicon oxynitride film (paragraphs 158 and 164).

Claims 7, 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. as applied to claim 2 above, and further in view of Yamazaki (U.S. Pub. 2011/0284848), hereinafter referred to as Yamazaki ‘848.
Claim 7:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses an insulting film (lower layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the oxide semiconductor film (205). 
Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. appears not to explicitly disclose the insulating film is an insulating film though which oxygen penetrates and the first oxide film comprises oxygen at a higher proportion than a stoichiometric composition.
Yamazaki ‘848, however, discloses the insulating film (110a; Fig. 3A, paragraph 100) is an insulating film though which oxygen penetrates (paragraphs 18, 19 and 64) and the first oxide insulating film (110b; Fig. 3A, paragraphs 66) comprises oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film (paragraphs 64 and 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. with the disclosure of Yamazaki ‘848 to have made the insulating film is an insulating film though which oxygen penetrates and the first oxide film comprise oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film.
Claim 8:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. in view of Yamazaki ‘848 discloses the semiconductor device according to claim 7 and further discloses wherein the first oxide film (upper layer of 208a of Yamazaki ‘267) comprises oxygen at a higher proportion than a stoichiometric composition (Yamazaki ‘848) (prima facie case of obviousness as stated above).
Claim 14:  Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. discloses the semiconductor device according to claim 10.
Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. appears not to explicitly disclose the second insulating film comprises oxygen at a higher proportion than a stoichiometric composition.
Yamazaki ‘848, however, discloses the second insulating film (110a; Fig. 3A, paragraph 100) comprises oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film (paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. in view of Harrap et al. with the disclosure of Yamazaki ‘848 to have made the second insulating film comprise oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815